NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 23, 2019 *
                                 Decided April 24, 2019

                                         Before

                            WILLIAM J. BAUER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

No. 18-3362

ERNEST COLLINS,                                 Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Southern District of Indiana,
                                                Indianapolis Division.

      v.                                        No. 1:17-CV-3697 RLM-DLP

BARNES & THORNBURG LLP, et al.,                 Robert L. Miller, Jr.,
    Defendants-Appellees.                       Judge.



                                       ORDER

      Ernest Collins filed a complaint challenging events that happened forty years
ago—his discharge from Western Electric in 1978 and an unfavorable disposition in an
employment-discrimination lawsuit that he brought in 1980. In this new suit, he alleges
that Western Electric fired him because of his race and that its lawyers stole documents



      *
        Defendants were not served in the district court and are not participating in this
appeal. We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 18-3362                                                                             Page 2

and money from him. The district court dismissed the complaint as time-barred and
frivolous.

       On appeal, Collins does not engage the district court’s reasoning but remains
dissatisfied with its decision. The court, however, was correct that Collins’s claims are
time-barred. Because Collins waited forty years to bring this discrimination action, it is
untimely under both Title VII of the Civil Rights Act of 1964, see 42 U.S.C.
§ 2000e-5(e)(1), (f)(1) (deadline for filing EEOC charge is within 300 days of
discriminatory act; deadline for bringing civil suit is within 90 days of receiving notice
of right to sue), and 42 U.S.C. § 1981, see 28 U.S.C. § 1658(a); Campbell v. Forest Pres. Dist.
of Cook Cty., 752 F.3d 665, 668 (7th Cir. 2014) (four-year statute of limitations for
wrongful-termination claims under § 1981).

       We caution Collins to refrain from pursuing further frivolous actions, or he may
be sanctioned and prohibited from future filings in this court and in the district courts
within the judicial boundaries of the Seventh Circuit. See Support Sys. Int’l, Inc. v. Mack,
45 F.3d 185, 186–87 (7th Cir. 1995).

                                                                                 AFFIRMED